 


114 HR 2267 IH: The PACT (Protecting All College Tuition) Act of 2015
U.S. House of Representatives
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2267 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2015 
Mr. Collins of New York (for himself and Mr. Farenthold) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 11, United States Code, to provide an exception to the avoidance of transactions by bankruptcy trustee under section 548 where the transaction was a good faith payment by a parent of post secondary education tuition for that parent’s child. 
 
 
1.Short titleThis Act may be cited as the The PACT (Protecting All College Tuition) Act of 2015. 2.Exception to section 548 avoidanceSection 548 of title 11, United States Code, is amended by adding at the end the following: 
 
(f)A payment of tuition by a parent to an institution of higher education (as defined in either section 101 or 102 of the Higher Education Act) for the education of that parent’s child is not a transfer covered under paragraph (1)(B). .   